UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     3/25/2019


CANDIDO MARTINEZ,

                                            Plaintiff,                   18-CV-00580 (SN)

                          -against-                                   OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff Candido Martinez brings this action on his own behalf, pursuant to 42 U.S.C.

§ 405(g), seeking judicial review of the final determination of the Commissioner of Social

Security (the “Commissioner”) denying his application for Disability Insurance Benefits

(“DIB”). The Commissioner has moved for judgment on the pleadings to uphold the

Commissioner’s determination and dismiss the case, and Martinez has not filed an opposition

brief. Because substantial evidence supports the administrative law judge’s (“ALJ’s”) findings at

each of the sequential evaluation steps, I grant the Commissioner’s motion.

                                              BACKGROUND

        Candido Martinez was born in 1962 in the Dominican Republic. Tr. 51. He came to the

United States as a teenager, took bilingual classes from the 6th grade to the 9th grade in the

United States, and eventually obtained a GED in Spanish. Id.

        Martinez, who was 54 years old when the ALJ’s February 24, 2017 decision was issued

(see Tr. 24, 51), has held two jobs in the last decade. From 2007 to 2011, he worked four to five

hours a day at a bodega assisting shoppers, deterring shoplifters, and delivering items nearby. Tr.
67. From 2012 through 2014, he handed out flyers at times for a furniture store, at times for a

restaurant, immediately outside his employer’s place of business. Tr. 67-68. He has not worked

since the beginning of 2015. Tr. 54-55.

       Martinez has and continues to suffer form a variety of ailments including kidney stones

(Tr. 252-53), mild degeneration of the spine (Tr. 553), type II diabetes (Tr. 268), toxoplasmosis

(Tr. 441-42), and HIV (id.). The record reflects that his primary source of medical care is

through emergency room treatment. As outlined in the Commissioner’s statement of the

Administrative Record—which the Court adopts—Martinez received medical care at Harlem

Hospital Center and New York Presbyterian Hospital during the relevant period.

       Martinez applied for DIB benefits on January 24, 2014, alleging disability since

November 1, 2013, due to HIV, diabetes, spinal degenerative disease, alcohol abuse, kidney

stones, and seizures. See Tr. 152-60, 66, 167-76. His application was initially denied on October

30, 2014. Tr. 77-89. He then appeared at a hearing before the ALJ on January 20, 2016, see Tr.

45-76, and the ALJ issued his unfavorable opinion on February 24, 2017, see Tr. 19-28. The

Appeals Council denied Martinez’s request for review of that decision on November 30, 2017.

See Tr. 1-12. Martinez then filed his appeal before this Court on January 23, 2018. See ECF No.

1.

                                      APPLICABLE LAW

I.     Definition of Disability

       A claimant is disabled under the Social Security Act if he demonstrates an “inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A

“physical or mental impairment” is defined as “an impairment that results from anatomical,


                                                 2
physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” Id. § 423(d)(3). A claimant will be determined to

be disabled only if the “impairments are of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).

       The Social Security Administration has established a five-step sequential evaluation

process for making disability determinations. See 20 C.F.R. § 404.1520. The steps are followed

in order: if it is determined that the claimant is not disabled at a step of the evaluation process,

the evaluation will not progress to the next step. The Court of Appeals has described the process

as follows:

               First, the Commissioner considers whether the claimant is currently
               engaged in substantial gainful activity. Where the claimant is not,
               the Commissioner next considers whether the claimant has a “severe
               impairment” that significantly limits her physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment that is listed in 20 C.F.R.
               pt. 404, subpt. P, app. 1. . . . Assuming the claimant does not have a
               listed impairment, the fourth inquiry is whether, despite the
               claimant’s severe impairment, she has the residual functional
               capacity to perform her past work. Finally, if the claimant is unable
               to perform her past work, the burden then shifts to the Commissioner
               to determine whether there is other work which the claimant could
               perform.

Jasinski v. Barnhart, 341 F.3d 182, 183–84 (2d Cir. 2003) (quoting Tejada v. Apfel, 167 F.3d

770, 774 (2d Cir. 1999)). The “claimant bears the burden of proof in the first four steps of the

sequential inquiry; the Commissioner bears the burden in the last.” Selian v. Astrue, 708 F.3d

409, 418 (2d Cir. 2013).




                                                   3
II.       Standard of Review

          A motion for judgment on the pleadings should be granted if it is clear from the pleadings

that “the moving party is entitled to judgment as a matter of law.” Burns Int’l Sec. Servs., Inc. v.

Int’l Union, 47 F.3d 14, 16 (2d Cir. 1995). The court may “enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42

U.S.C. § 405(g). The court may set aside the Commissioner’s decision only if “it is based upon

legal error or is not supported by substantial evidence.” Rosa v. Callahan, 168 F.3d 72, 77 (2d

Cir. 1999) (quoting Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998)). Substantial evidence is

“‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

          Martinez has not filed an opposition to the Commissioner’s motion for judgment on the

pleadings, despite agreeing to a briefing schedule that contemplated his opposition brief. See

ECF No. 18. Although courts have automatically granted motions, even in pro se cases, where a

party fails to file opposition papers, the Court has undertaken an independent examination of the

ALJ’s decision to reach its conclusion that the Commissioner is entitled to judgment as a matter

of law.

                                           DISCUSSION

I.        Eligibility under the Listings

          The listings—formally the Listings of Impairments—are a set of regulations defining

disabilities so severe that they render a claimant per se disabled in the eyes of the Social Security

Administration. See 20 C.F.R. 404 Subpt. P, App. 1. The ALJ concluded that Martinez did not




                                                  4
meet or exceeded the listing for HIV (listing 14.11). Tr. 22-23. That conclusion was supported

by substantial evidence.

        To meet listing 14.11, a claimant must have a HIV diagnosis, which Martinez does (see

Tr. 268), in addition to one of nine sets of severe symptoms. Martinez’s condition, however, is

not severe enough to fall under those categories. His treatment notes indicate that his HIV is

“well-controlled” Tr. 268; see generally Tr. 266-337, 372-439 (treatment notes from January 1,

2013 through July 7, 2015). He also testified that his CD4 count was well above the listing’s

criteria just three months before his hearing. Compare 20 C.F.R. 404 Subpt. P, App. 1, §

14.11(F) (classifying a claimant with a CD4 count below 50 cells/mm3 as disabled) and id. §

14.11(G) (classing a claimant with a CD4 count below 200 cells/mm3 as disabled when other

symptoms are present) with Tr. 56 (testimony from Martinez that his CD4 count was 760

cells/mm3 three months prior).

        The ALJ also considered Martinez’s severe impairment of diabetes mellitus. The ALJ

explained that the SSA no longer has a listing for endocrine disorders, of which diabetes mellitus

falls under, because improvements in medical science have prevented most endocrine disorders

from reaching a listings-level severity. Here, the medical record evidence supports the

conclusion that Martinez’s diabetes is well-managed and does not meaningfully interfere with his

daily activities.

        In sum, the Court has considered the ALJ’s conclusions at step three that Martinez’s

impairments did not meet or equal the listings and finds them to be supported by substantial

evidence and free from legal error.

II.     Residual Functional Capacity

        Regulations divide a person’s physical RFC into five exertional categories: sedentary,

light, medium, heavy, and very heavy. See 20 C.F.R. § 404.1567. They define each category


                                                 5
according to a person’s maximum capacity to walk, sit, and manipulate weight. See id. The ALJ

found that Martinez could perform light work—meaning that he could lift or carry up to 20

pounds occasionally and 10 pounds frequently and could sit, stand or walk up to six hours—with

some additional limitations. Tr. 23. Based on this conclusion, the ALJ found that Martinez could

perform his past relevant work in addition to other work available in significant numbers in the

national economy. Tr. 26-27. Because substantial evidence supported these conclusions, the

ALJ’s ultimate finding is affirmed.

       There was ample evidence in the record to support the ALJ’s conclusion that Martinez

could perform light work. The consultative examiner found that he had “minimal limitation of

heavy lifting, squatting, kneeling, crouching, stair climbing, standing for long periods of time,

sitting for long periods of time, bending, and performing overhead activities with his hands,” Tr.

444, all of which supports a light work RFC finding, see Lewis v. Colvin, 548 F. App’x 675,

677-78 (2d Cir. 2013) (summary order) (affirming ALJ’s light work RFC assessment because the

consultative examiner assessed “mild limitations for prolonged sitting, standing, and walking”);

Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 34 (2d Cir. 2013) (summary order) (affirming

light work RFC assessment because the consultative examiner found “[m]ild to moderate

limitation for sitting for a long time, standing for a long time, walking for a long distance,

pushing, pulling, or heavy lifting”). Given that Martinez himself testified that he could lift as

much as 15 pounds in each hand, see Tr. 63, the ALJ’s light work RFC assessment was

adequately supported.

       None of the conflicting evidence in the record compelled the ALJ to conclude otherwise.

Genuine “conflicts in the medical evidence are for the Commissioner to resolve.” Veino v.

Barnhart, 312 F.3d 578, 588 (2d Cir. 2002). The ALJ did so appropriately here. Martinez may




                                                  6
have, for example, testified that he has difficulty walking nine blocks. Tr. 63. But given

Martinez’s reported activities, the ALJ’s decision was still supported. Compare Tr. 442

(consultative examiner notes indicating Martinez groomed himself daily in addition to cooking,

cleaning, doing laundry, and shopping once a week) with Rivera v. Harris, 623 F.2d 212, 216 (2d

Cir. 1980) (plaintiff’s testimony that she could only cook, sew, wash if she could take an

afternoon nap and work at a slow pace did not preclude the possibility that she could perform

light work). Likewise, the consultative examiner may have reached some conflicting

conclusions, indicating in checkbox form that Martinez could stand for only one hour and walk

for three hours in a day. See Tr. 446. But the ALJ discounted that checkbox assessment because

it was so “internally inconsistent with his examination findings and narrative assessment report,”

Tr. 25, and that conclusion was entirely appropriate. See Veino v. Barnhart, 312 F.3d 578, 588

(2d Cir. 2002) (affirming the ALJ’s decision crediting portions of a physician’s opinion that was

consistent with medical evidence and rejecting inconsistent portions).

       The RFC determination was supported by substantial evidence. The hypotheticals posed

to the vocational examiner were, therefore, also supported by substantial evidence, and the ALJ

properly relied upon the vocational examiner to conclude that Martinez was not disabled at steps

four or five. See Dumas v. Schweiker, 712 F.2d 1545, 1554 (2d Cir. 1983) (evidence from a

vocational expert based on proper hypothetical questions constitutes substantial evidence

supporting the ALJ’s finding that the claimant was not disabled).

III.   Ability to Communicate in English

       During the hearing, the ALJ recognized that Martinez is very close to “gridding out.” See

Tr. 74. A claimant “grids out” when his age, education, work experience, and RFC profile are

defined as per se disabled under the Social Security Administration’s regulations. See 20 C.F.R.

§ 404, subpt. P, app. 2. Martinez’s experience is in unskilled work, see Tr. 70-71, and he is


                                                 7
“closely approaching advanced age,” see Tr. 66. If the ALJ had found that Martinez was limited

to sedentary work or was unable to communicate in English, then Martinez would have gridded

out. See 20 C.F.R. § 404, subpt. P, app. 2, Rules 201.12, 202.09. Recognizing this, the ALJ

carefully assessed whether Martinez could handle light work, see Tr. 74, and, as discussed

above, the ALJ’s light work RFC assessment was supported with substantial evidence. Whether

Martinez can communicate in English was a closer question, but the ALJ’s decision was still

appropriate. It is affirmed.

         There was evidence that Martinez could not communicate in English. He relied on a

translator at the hearing, during which he testified that he could only understand English “a little

bit.” Tr. 48. Some of his social security paperwork was filled out by a third party in English, see

Tr. at 185, and some of his medical records indicate that the provider needed a Spanish translator

in order to communicate with Martinez, see Tr. 395. All of this is consistent with the fact that he

obtained his GED in Spanish after he immigrated to the United States from the Dominican

Republic at the age of 16. Tr. 51-52.

         There was, however, a substantial amount of evidence suggesting that although Martinez

may be Spanish-language dominant, he can nevertheless communicate in English. The

consultative examiner reported that Martinez was able to communicate in English by himself, Tr.

441, and a multitude of his medical records indicate that his preferred language was English, see

Tr. 340, 342, 347, 370, 380, 420, 559, 561, 564, 568, 572, 574, 575, 578, 580, 585, 588, 590. He

testified that he sometimes spoke to his children in English and that he passed the English

language component of his citizenship test. Tr. 52. The ALJ noted this evidence in his opinion

before he ultimately concluded that Martinez could communicate in at least basic English. Tr.

23-24.




                                                 8
       Thus, this was not a case where the ALJ failed to assess the claimant’s capacity to

communicate in English. Compare, e.g., Torres v. Comm’r of Soc. Sec., No. 14-CV-6438P, 2015

U.S. Dist. LEXIS 123237, at *15-16 (W.D.N.Y. Sep. 15, 2015) (reversing finding that claimant

could communicate in English in part because the medical records “overwhelmingly suggest that

she is unable to communicate with her medical providers in English”). Instead, the ALJ

acknowledged the conflicting evidence before resolving the factual dispute. That is precisely the

ALJ’s role, and it was done properly here. The decision is, therefore, affirmed.

                                        CONCLUSION

       Accordingly, Defendant’s motion for judgment on the pleadings is GRANTED, and the

action is DISMISSED with prejudice. The Clerk of Court is respectfully requested to terminate

the motion at ECF No. 21.

SO ORDERED




DATED:         March 25, 2019
               New York, New York



cc:            Candido Martinez
               2075 Wallace Ave.
               Apt. 448
               Bronx, NY 10462




                                                9
